MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                           Jun 19 2020, 8:46 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ajia Denise Sanders,                                     June 19, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2768
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff                                       Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1908-CM-32750



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020                           Page 1 of 7
                                             Case Summary
[1]   Ajia Denise Sanders appeals her convictions, following a bench trial, for class A

      misdemeanor domestic battery and class A misdemeanor battery. She asserts

      that the State presented insufficient evidence to rebut her self-defense claim.

      We disagree and therefore affirm.


                                 Facts and Procedural History
[2]   The record indicates that Sanders dated M.M., on and off, for approximately

      two years, before the couple finally broke up in 2018. On August 11, 2019,

      M.M. went to dinner and then to a club with her long-time friend Kayla

      Meadows to celebrate Meadows’s birthday. M.M. and Meadows arrived at the

      club around 11:00 or 11:30 p.m. At one point, M.M. noticed that Sanders was

      also at the club with a friend. M.M. avoided Sanders because they had not

      spoken since their breakup.


[3]   At around 2:30 a.m., M.M. and Meadows left the club. After M.M. had driven

      approximately one block down the street, Meadows saw Sanders’s friend and

      wanted to talk to her so that it would not be awkward the next time the women

      saw each other. Meadows jumped out of M.M.’s car and approached Sanders’s

      friend. As Meadows approached Sanders’s friend, she realized that Sanders

      was also standing nearby. Meadows would not have exited the car to talk to

      the friend if she had seen Sanders.


[4]   M.M. parked the car and waited for Meadows. M.M. did not get out of the car

      because she was “uncomfortable” and did not want to “be part of any

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020   Page 2 of 7
      conversation.” Tr. Vol. 2 at 11. As Meadows talked to Sanders’s friend,

      Sanders approached M.M.’s car and opened the door. Sanders yelled at M.M.

      and challenged her to a fight. M.M. ignored Sanders.


[5]   Sanders walked away from M.M.’s car and back toward the other two women.

      Moments later, M.M. heard shouting and looked up. She saw that Meadows

      was on the ground and that Sanders was on top of her and punching her.

      While straddling Meadows, Sanders punched her with a closed fist more than

      seven times in the head. M.M. ran over and shouted at Sanders to get off

      Meadows. Sanders grabbed M.M. by the hair and threw her to the ground.

      Sanders then mounted M.M. and punched her approximately eight to ten

      times. After M.M. was finally able to get up, Sanders punched her three to five

      more times. When Meadows also got up, Sanders grabbed the back of her shirt

      and tried to pull it over her head. Sanders stopped the attack only after her

      friend told her to stop. Meadows immediately called the police, and Sanders

      ran off. M.M. suffered a sore jaw and teeth as a result of the attack. Meadows

      suffered scrapes, bruising, and swelling on her forehead, elbow, and left knee.


[6]   The State charged Sanders with domestic battery (regarding M.M.) and battery

      causing bodily injury (regarding Meadows), both as class A misdemeanors.

      During the bench trial, Sanders claimed she acted in self-defense. The trial

      court found her guilty as charged. The trial court sentenced her to concurrent

      sentences of 363 days on each count, all suspended to probation. The trial

      court further ordered that Sanders complete thirteen weeks of anger



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020   Page 3 of 7
      management classes and twenty hours of community service. This appeal

      ensued.


                                     Discussion and Decision
[7]   Sanders claims that the State presented insufficient evidence to rebut her self-

      defense claim. When a defendant challenges the sufficiency of the State’s

      evidence to rebut a claim of self-defense, our standard of review remains the

      same as for any sufficiency of the evidence claim. Miller v. State, 720 N.E.2d
696, 699 (Ind. 1999). We do not reweigh the evidence or judge the credibility

      of the witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We must

      affirm “if the probative evidence and reasonable inferences drawn from the

      evidence could have allowed a reasonable trier of fact to find the defendant

      guilty beyond a reasonable doubt.” Id. (citation omitted).


[8]   A person is justified in using reasonable force against any other person to

      protect the person or a third person from what the person reasonably believes to

      be the imminent use of unlawful force. Ind. Code § 35-41-3-2(c). Force is not

      justified if the person asserting self-defense has “entered into combat with

      another person or is the initial aggressor unless the person withdraws from the

      encounter and communicates to the other person the intent to do so and the

      other person nevertheless continues or threatens to continue unlawful action.”

      Ind. Code § 35-41-3-2(g)(3). Before claiming self-defense, “a mutual

      combatant, whether or not the initial aggressor, must declare an armistice.”

      Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). Moreover, “[w]here a person


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020   Page 4 of 7
       has used more force than is reasonably necessary to repel an attack the right of

       self-defense is extinguished, and the ultimate result is that the intended victim

       then becomes the perpetrator.” Geralds v. State, 647 N.E.2d 369, 373 (Ind. Ct.

       App. 1995), trans denied.


[9]    “When a claim of self-defense is raised and finds support in the evidence, the

       State has the burden of negating at least one of the necessary elements.” King v.

       State, 61 N.E.3d 1275, 1283 (Ind. Ct. App. 2016), trans. denied (2017). “The

       State may meet this burden by rebutting the defense directly, by affirmatively

       showing the defendant did not act in self-defense, or by simply relying upon the

       sufficiency of its evidence in chief.” Id. 1 If a defendant is convicted despite her

       claim of self-defense, we will reverse only if no reasonable person could say that

       self-defense was negated beyond a reasonable doubt. Wilson, 770 N.E.2d at

       801.


[10]   Here, the State presented ample evidence to rebut Sanders’s self-defense claim.

       First, the State presented testimony which indicated that Sanders was the initial

       aggressor. Both M.M. and Meadows testified that Sanders was the initial

       aggressor and that she instigated an attack against each of them separately.




       1
        Although Sanders does not challenge the sufficiency of the State’s evidence in chief, we note that to convict
       her of class A misdemeanor domestic battery, the State was required to prove that M.M. was her family or
       household member and that she touched her in a rude, insolent, or angry manner. Ind. Code § 35-42-2-
       1.3(a)(1). “Family or household member” includes people who are “dating or [have] dated” and people who
       are or were “engaged in a sexual relationship[.]” Ind. Code § 35-31.5-2-128(a). To convict Sanders of class A
       misdemeanor battery, the State was required to prove that Sanders knowingly or intentionally touched
       Meadows in a rude, insolent, or angry manner and it resulted in bodily injury to Meadows. Ind. Code § 35-
       42-2-1(c)(1), -(d)(1).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020                      Page 5 of 7
       Second, to the extent that Sanders claims to have been a mutual combatant, the

       trial court found no evidence that Sanders ever declared an armistice. Indeed,

       the evidence demonstrated that Sanders did not withdraw or communicate an

       intent to withdraw from the violence. Rather, she relented only when

       instructed by her friend to do so, and she fled before police arrived on the scene.


[11]   Moreover, the trial court specifically found that it could reasonably infer from

       the evidence presented that Sanders used more force than necessary under the

       circumstances. As noted by the trial court, “you do not just get to whale on

       people…[y]ou are only allowed to use reasonable force to protect yourself.” Tr.

       Vol. 2 at 33. The trial court found that the photographs of Meadows’s injuries

       were consistent with its determination that Sanders did more than use the force

       necessary to repel an alleged attack, and therefore any right to self-defense she

       may have had was extinguished. In sum, based upon the evidence, the trial

       court concluded that it simply did “not believe that [Sanders] acted in self-

       defense.” Id.


[12]   Sanders’s argument that the State presented insufficient evidence to negate her

       self-defense claim is merely an invitation to reweigh the evidence and judge the

       credibility of witnesses, which we will not do. See Wilson, 770 N.E.2d at 801.

       Because there was substantial probative evidence and reasonable inferences

       drawn from the evidence that could have allowed a reasonable trier of fact to

       find that the State negated Sanders’s self-defense claim beyond a reasonable

       doubt, and because she does not otherwise challenge the sufficiency of the

       evidence to support her convictions, we affirm.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020   Page 6 of 7
[13]   Affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2768 | June 19, 2020   Page 7 of 7